207 F.3d 962 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Ricky Morrison,    Defendant-Appellant.
No. 99-3148
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 11, 2000Decided March 28, 2000

Appeal from the United States District Court  for the Central District of Illinois, Springfield Division.  No. 98 CR 30065--Jeanne E. Scott, Judge.
Before Posner, Chief Judge, and Manion and Kanne,  Circuit Judges.
Kanne, Circuit Judge.


1
Ricky Morrison was  convicted in district court of manufacturing  methamphetamine. On appeal, he claims that the  government failed to produce sufficient evidence  to sustain the conviction and that the district  court improperly attributed too much  methamphetamine to him for purposes of  establishing relevant conduct under the  Sentencing Guidelines. We affirm Morrison's  conviction, but we vacate the sentence imposed  and remand the case to the district court for  resentencing.

I.  History

2
On August 30, 1998, Officer Robert Power of the  Quincy, Illinois, Police Department responded to  a complaint of a strong odor emanating from a  home. Arriving at about 11:15 p.m., Power smelled  an overwhelming odor of ether coming from an  exhaust fan located in an upstairs window of the  home where Ricky Morrison resided. Ether is one  of the many precursor chemicals used in the  ephedrine reduction method of producing  methamphetamine. Power, who was assigned to the  anti-drug West Central Illinois Task Force and  had been trained in investigating clandestine  methamphetamine laboratories, suspected that  Morrison was processing methamphetamine at his  home.


3
Power notified his supervisors of his  suspicions, and they decided that he should  maintain surveillance while Morrison remained in  the residence. Shortly thereafter, a vehicle left  Morrison's home, and Power followed. Power  stopped the car and interviewed the driver,  Deanna Vahle. Power found no items associated  with the production of methamphetamine in Vahle's  vehicle, so he let Vahle go and returned to  watching the house. Later, another car left from  the residence. Power also followed and stopped  this car. He interviewed the driver, Heather  Gilker, but found nothing associated with the  production of methamphetamine in her car. Power  then returned to the stake-out of Morrison's  residence.


4
About 1:20 a.m., Power spotted Morrison's truck  leaving the house. Instead of immediately  following himself, Power contacted Officer Lee  Mangold, and requested that Mangold make a  traffic stop. Fortuitously, Morrison failed to  stop at a stop sign, and Mangold attempted to  stop Morrison's truck. Morrison initially refused  to stop and drove an additional one and one-half  blocks before pulling over. During this short  police chase, police officers detected the odor  of ether coming from Morrison's truck. When the  truck stopped, Power, accompanied by Sergeant  Glenn Schwartz, brought their squad car alongside  Morrison's truck. At this point, both men saw  Morrison throw a white object from his vehicle.  The white object turned out to be a twist-off  bottle cap, which matched a twenty- ounce  Mountain Dew bottle that police found half a  block away. The white twist-off cap smelled of  ether, and the Mountain Dew bottle contained a  liquid which field-tested positive for the  presence of methamphetamine.


5
After performing the field test, Power searched  Morrison's truck and found a large wet area on  the outside of the truck, located directly  beneath the driver's side window. The wet area  smelled like ether, and the liquid that created  the wet spot also tested positive for  methamphetamine. During his search of the truck,  Power also found a receipt from Home Depot  Crossroads dated August 30, 1998. The receipt  showed that Morrison had purchased a screw set,  a plunger and a bottle of drain opener. The  primary ingredient of drain opener is sulfuric  acid, another precursor chemical used in the  production of methamphetamine.


6
After obtaining a search warrant, members of  the Quincy police and the West Central Illinois  Task Force, including Power, searched Morrison's  residence. In the laundry room of the house,  police found an empty Igloo container from which  emanated the smell of anhydrous ammonia,  otherwise known as liquid nitrogen, another  precursor chemical. Liquid nitrogen is a crop  fertilizer used in farming; it produces a noxious  odor and may be toxic if inhaled. The lid to the  container was found in the upstairs bathroom, the  same room where the exhaust fan, from which Power  had initially smelled ether, was located. In the  bathroom, Power now smelled hydrogen chloride  gas, which he determined arose from the sink and  the bathtub. Power associated this scent with the  production of methamphetamine because he knew  that in the methamphetamine production process,  salt and sulfuric acid are mixed to produce  hydrogen chloride gas, which is used to  crystallize liquid methamphetamine. The search  produced no other evidence of precursor chemicals  or other evidence of methamphetamine production  on the premises or in Morrison's garbage.


7
Morrison was arrested and subsequently indicted  on a single count of manufacturing a controlled  substance. At trial, the government offered the  eyewitness testimony of Power, Mangold and  Schwartz. The government also offered the  testimony of Officer Ronald Hanlin, who  participated in the surveillance operation and  the subsequent search of Morrison's residence,  DEA Special Agent Anthony Grootens, who offered  expert testimony about the methamphetamine  production process, and Timothy C. Anderson, a  forensic chemist who described the procedure that  the government claimed Morrison used to  manufacture methamphetamine. Anderson also had  performed the chemical evaluation of the liquid  found in the Mountain Dew bottle, and he  testified that the liquid in the bottle contained  2.6 grams of methamphetamine, as well as  pseudoephedrine and various other solvent  compounds and by-products.


8
The government also proffered the testimony of  two other witnesses, Tammy Kaltenbach and Michael  Childress. They would have testified as to  Morrison's character using evidence of other  crimes under Rule 404(b) of the Federal Rules of  Evidence. During the government's offer of proof,  Kaltenbach admitted that her methamphetamine  addiction left her in a "haze," and she was  unable to remember exact dates and specific  occurrences. The district court found that  Kaltenbach appeared confused and lacked  credibility, so it refused to allow her testimony  into evidence. The district court granted  permission for Childress to testify, but the  government chose not to call him. The government  called no further witnesses, and the defense  rested without presenting any evidence. The jury  found Morrison guilty of manufacturing  methamphetamine.


9
Although the evidence at trial concerned only  the 2.6 grams of methamphetamine found in the  bottle, the Presentence Investigation Report  ("PSR") attributed an additional 409.35 grams of  methamphetamine to Morrison on the basis of other  relevant conduct. The probation office based its  assessment of this relevant conduct calculation  on facts obtained from interviews with seven  witnesses, each of whom had engaged in at least  one methamphetamine "cook" with Morrison in 1998.  The original computation attributed 132 grams of  methamphetamine based on the statement of Craig  Schnelle, 132 grams of methamphetamine based on  the statement of Harold Hills, 5.5 grams based on  the statements of Kaltenbach and Kim Perkins, 69  grams of methamphetamine based on the statement  of Stanley Brown and 70.85 grams of  methamphetamine based on the statement of Monte  Beaston. Beaston's statement also corroborated  Hills's and Schnelle's statements, and the  statement of Michelle Lasby also corroborated  Schnelle's statement. In addition, both  Kaltenbach and Adam Ransdell said they purchased  methamphetamine regularly during the summer of  1998 from Morrison, but no relevant conduct was  attributed to these statements for fear of  double-counting.


10
At the sentencing hearing, the government  conceded that the PSR overstated the amount of  methamphetamine to be attributed on the basis of  Hills's statement. Instead of 132 grams, the  government only requested that the court include  85 grams in its relevant conduct calculation. To  establish the reliability of the facts on which  the PSR was based, the government called two  witnesses, Grootens and Illinois State Police  Officer Pat Frazier, a task force member.  Grootens stated that he had read the interview  reports on which the PSR was based and that he  found the reports to be consistent with the  ephedrine reduction process of manufacturing  methamphetamine. Frazier testified that he  conducted an interview with Schnelle, who again  confirmed the information included in his  statement, and Fraizer verified that the 132  grams of methamphetamine attributed as relevant  conduct was a conservative estimate. Morrison  presented no witnesses or evidence to contradict  the evidence included in the PSR or the testimony  of Grootens or Frazier.


11
The district court concluded that the contents  of the PSR provided sufficient indicia of  reliability and that the evidence established  both a relevant course of conduct and a common  plan or scheme. Although the court intended to  exclude the 5.5 grams of methamphetamine  attributed to the testimony of Kaltenbach, it  mistakenly included this amount in its final  calculation of drug quantity to be attributed on  the basis of relevant conduct. Therefore, the  court included an additional 362.35 grams (the  409.35 grams included in the PSR less the 47  grams attributed from Hills's statement that the  prosecution admitted resulted from its  miscalculation) of methamphetamine as relevant  conduct for the purposes of calculating  Morrison's sentence, raising the total drug  quantity to 364.95 grams. For 2.6 grams of  methamphetamine, Morrison's total offense level  under Guideline sec. 2D1.1(a)(3) would have been  only 14. See United States Sentencing Guidelines  sec. 2D1.1(a)(3). With the inclusion of the  additional 362.35 grams of methamphetamine,  Morrison's total offense level was 30. The court  made no further adjustments to Morrison's total  offense level and calculated his criminal history  as category V, resulting in a sentence range from  151 to 188 months. The court sentenced Morrison  to 180 months imprisonment, followed by a term of  six years supervised release.

II.  Analysis

12
Morrison raises two issues on appeal. First, he  claims that the government failed to present  sufficient evidence to convict him. Second, he  claims that the sentencing court improperly  attributed too much methamphetamine to him by  considering evidence of relevant conduct that  lacked sufficient indicia of reliability. The  government admits that the PSR erroneously  included facts that resulted in double-counting  for the purposes of computing Morrison's relevant  conduct. It now claims that Morrison should be  responsible for a total drug quantity of 294.1  grams of methamphetamine, which would result in  a total offense level of twenty-eight.

A.  Sufficiency of the Evidence

13
Morrison argues that the jury lacked sufficient  evidence to convict him on the charge of  manufacturing methamphetamine. He admits that he  possessed methamphetamine at the time of his  arrest, but claims that the police did not  uncover enough evidence during the search of his  home to convince a rational jury that  methamphetamine could have been manufactured  there.


14
Morrison faces an arduous task in contending  that the jury lacked sufficient evidence on which  to base its conviction. On review, we ask whether  "after viewing the evidence in the light most  favorable to the prosecution, any rational trier  of fact could have found the essential elements  of the crime beyond a reasonable doubt." United  States v. Torres, 191 F.3d 799, 807 (7th Cir.  1999) (quoting United States v. Agostino, 132  F.3d 1183, 1192 (7th Cir. 1997)); see also  Jackson v. Virginia, 443 U.S. 307, 319 (1979). We  will set aside a jury verdict only when "the  record contains no evidence, regardless of how it  is weighed, from which the jury could find guilt  beyond a reasonable doubt." Brandom v. United  States, 431 F.2d 1391, 1400 (7th Cir. 1970).


15
Morrison cannot meet this heavy burden. Although  the government's case is based largely on  circumstantial evidence, "[c]rimes may be proved  entirely by circumstantial evidence." United  States v. Robinson, 161 F.3d 463, 471 (7th Cir.  1998) (quoting United States v. Townsend, 924  F.2d 1385, 1390 (7th Cir. 1991)). Morrison never  questions that the prosecution presented evidence  on all the elements of the charge; instead,  Morrison argues that the cumulative evidence was  insufficient to find guilt beyond a reasonable  doubt. Morrison accurately notes that none of the  precursor chemicals required to manufacture  methamphetamine were found in his home.  Nonetheless, the government produced evidence  from Power which suggested that the smell of  ether emanated from Morrison's home. The  government also provided evidence that Morrison  recently had purchased drain cleaner, in which  the main ingredient was precursor chemical  sulfuric acid, and that a cooler which smelled of  anhydrous ammonia was found in Morrison's home.  All these facts provide circumstantial evidence  that Morrison possessed the necessary precursors  to manufacture methamphetamine. The evidence of  anhydrous ammonia is especially probative because  its scent is easily recognizable (in fact, it is  often deadly if inhaled) and out of place in a  residence.


16
Morrison also notes that the government found  none of the laboratory equipment required to  "cook" methamphetamine in the search of his home.  However, prosecution expert Grootens testified  that no equipment was "required" to manufacture  methamphetamine. Morrison could have manufactured  methamphetamine in a bath tub if the correct  precursor chemicals were used. To corroborate  this theory, the government presented the  testimony of Power, who stated that he smelled  hydrogen chloride gas emanating from the sink and  bath tub in Morrison's bathroom. This evidence,  when viewed in the light most favorable to the  prosecution, demonstrates that the manufacturing  process could have occurred in these areas.  Finally, Morrison was arrested in possession of  methamphetamine. This methamphetamine was still  in its liquid, unrefined form, and in this form,  methamphetamine has no recreational use or value  for sale. Possession of a substance in a form  that requires further "cooking" before use is  highly probative to the government's contention  that Morrison was in the midst of the  manufacturing process when he was arrested. We  find that this evidence, when viewed in the light  most favorable to the prosecution, is sufficient  to allow a rational jury to conclude that  Morrison was engaged in the manufacture of  methamphetamine in his home.

B.  Relevant Conduct

17
Morrison also contends that the district court  erred in including an additional 362.35 grams of  methamphetamine to his sentencing calculation as  relevant conduct. The government concedes that  70.85 grams of this relevant conduct  methamphetamine may have been added as a result  of double-counting and asks for a limited remand  on these grounds. Morrison claims more broadly  that none of the facts on which the district  court based its decision bore sufficient indicia  of reliability, so all the methamphetamine added  to the relevant conduct calculation should be  disregarded.


18
We review deferentially the district court's  calculation of drug quantities under the  Guidelines, looking only for clear error. See  United States v. Robinson, 164 F.3d 1068, 1070  (7th Cir. 1999). We acknowledge that a sentencing  court may consider a wide range of information in  making this calculation, provided that this  information includes "sufficient indicia of  reliability to support its probable accuracy."  Id. (quoting United States v. Taylor, 72 F.3d  533, 543 (7th Cir. 1995)). In the instant case,  however, both sides concede that the district  court committed error in its calculation of  relevant drug quantity. Morrison no longer  contests that the evidence tendered by the  government, if sufficiently reliable, would  establish a relevant course of conduct or common  plan or scheme. Therefore, our review of the  information provided to the sentencing court must  sort out which information bears sufficient  indicia of reliability for inclusion into the  calculation of Morrison's sentence.


19
The PSR used the allegations of six witnesses  to include additional methamphetamine in its  initial calculation of relevant conduct: Schnelle  (132 grams), Hills (132 grams), Kaltenbach and  Perkins (5.5 grams), Brown (69 grams) and Beaston  (70.85 grams). The government has since conceded  that the relevant conduct information supplied by  Beaston may duplicate some of the information  supplied by Schnelle and wishes to exclude these  70.85 grams from the calculation. In addition,  the prosecution admitted at sentencing that  Beaston's testimony limited the amount of  methamphetamine attributable from the statements  of Harold Hills from 132 grams to 85 grams.  Finally, although the sentencing court mistakenly  included the 5.5 grams included pursuant to Tammy  Kaltenbach and Kim Perkins's testimony, it found  Kaltenbach unreliable as a witness. At  sentencing, the court stated its intention not to  include any methamphetamine added by Kaltenbach's  testimony. Therefore, we must determine only  whether the statements made by Schnelle, Hills  and Brown are supported by sufficient indicia of  reliability.


20
Morrison complains that Schnelle, Hills and  Brown should have testified at Morrison's  sentencing to demonstrate that, unlike  Kaltenbach, they could coherently defend the  statements attributed to them. Schnelle's,  Hills's and Brown's statements were all hearsay,  but hearsay evidence is admissible in the  sentencing context, where the rules of evidence  do not apply. See United States v. Edwards, 115  F.3d 1322, 1326 (7th Cir. 1997). As such, if the  court concluded that such hearsay was reliable,  it could freely include those statements within  its inquiry into the relevant conduct underlying  Morrison's conviction. However, in Robinson, 164  F.3d at 1070, we noted that in circumstances  where evidence of relevant conduct significantly  increased drug calculations, statements of a  defendant's associates might require further  testimony as substantial indicia of reliability.


21
In Robinson, evidence of relevant conduct was  based on information taken from state police  investigative reports, and this evidence  accounted for 97 percent of the total quantity of  drugs attributed to the defendant. None of the  individuals who made the statements on which the  relevant conduct calculation was based testified  at trial or at sentencing. Moreover, the majority  of the increase was based on the uncorroborated  testimony of one witness, whose statements made  "no sense at all" and failed to establish the  indicia of reliability on which the sentencing  court must have relied. For this reason, we  vacated Robinson's sentence and remanded for  resentencing. See id. at 1071. The facts of the  instant case share many similarities with those  of Robinson, but they also demonstrate notable  differences.


22
In the case before us, the prosecution seems to  have adopted the same approach that troubled us  in Robinson. The prosecution obtained a  conviction based on the relatively small quantity  of methamphetamine that was found when the  defendant was stopped. At sentencing, the  prosecution sought to enhance substantially the  defendant's sentence by using statements of his  confederates to establish a pattern of behavior  involving many other instances of drug  manufacture. We have noted our concern with the  potential abuse of "relevant conduct" aggregation  on numerous instances. See, e.g., United States  v. Bacallao, 149 F.3d 717, 721 (7th Cir. 1998);  United States v. Duarte, 950 F.2d 1255, 1263 (7th  Cir. 1991); United States v. Ebbole, 917 F.2d  1495, 1501-02 (7th Cir. 1990); United States v.  Fischer, 905 F.2d 140, 141 (7th Cir. 1990).  However, we necessarily upheld the sentence when  there was evidence of a relevant course of  conduct because the district court is able to  draw upon a wide range of perceptions in  verifying those activities that were part of the  same course of conduct. We will not allow the  disparity between conduct disclosed at sentencing  to enhance a defendant's sentence to the degree  that the sentencing hearing becomes a "tail which  wags the dog of the substantive offense." United  States v. Corbin, 998 F.2d 1377, 1387 (7th Cir.  1993). Here, as in Robinson, the relevant conduct  attributed to Morrison increased his drug  quantity calculation more than 100 fold.


23
In Robinson, we concluded that "it's not a  terribly bad idea" for individuals to testify  solely because of the effect their statements had  on the sentencing calculation. At trial, the  prosecution attempted to call one of the  witnesses eventually used to establish relevant  conduct in the PSR, Kaltenbach, but the district  court found that her methamphetamine abuse had so  clouded her memory as to make her unreliable as  a witness and refused to allow her testimony.  Morrison contends that the court erred by not  requiring testimony of the individuals whose  statements formed the basis of the PSR, because  the court had no basis to assess whether these  other witnesses were credible. Although this  court has held that district courts should  carefully scrutinize the statements of drug  addicts, see United States v. Beler, 20 F.3d  1428, 1435 (7th Cir. 1994), we do not believe  that witness testimony was required to perform  such scrutiny.


24
In Robinson, we found that the evidence lacked  sufficient indicia of reliability because the  statements of the individual who attributed the  lion's share of the relevant conduct drug  quantity to the defendant made statements that  were uncorroborated and patently unreliable. In  this case, the statements made by Schnelle, Brown  and Hills were not inconsistent and did not  contradict one another. The prosecution presented  Grootens to testify that the statements made by  these witnesses were internally consistent and  credible. According to Grootens, the statements  made by Schnelle, Brown and Hills demonstrated  that Morrison frequently manufactured  methamphetamine, and that, when he did so, his  technique appeared to be consistent with the  ephedrine production manufacture of  methamphetamine. Schnelle, Hills and Brown all  described Morrison to have manufactured  methamphetamine in a uniform manner on multiple  occasions, and the similarity in their statements  reinforced the credibility of each individual  statement. Moreover, because each statement  refers to manufacture at a different location,  there is no longer reason to fear further double-  counting.


25
In addition, the testimony of Schnelle and  Hills is corroborated by other statements  included in the PSR. The corroboration of other  witnesses, even if the corroborating witnesses  are of unproven credibility, may imbue their  statements with sufficient indicia of  reliability. See United States v. Taylor, 72 F.3d  533, 543 (7th Cir. 1995). The prosecution called Frazier, who had conducted an interview with  Schnelle, and Frazier testified that Schnelle  confirmed his statement at the interview.  Schnelle's statement is corroborated further by  the statements made by Beaston and Lasby.  Although the prosecution presented no witnesses  to confirm that Hills was mentally sound when he  gave his statement, Beaston's statement also  corroborates Hills's statement. Brown's statement  is not corroborated by other statements given.  Nonetheless, his statement is internally  consistent and depicts a course of conduct  congruent to the course of conduct depicted in  the other statements. Because the statements  given by Schnelle, Hills and Brown were  apparently credible and because Schnelle's and  Hills's statements were corroborated by the  statements of other witnesses, we find no clear  error in the inclusion of drug quantities alleged  by these witnesses in the calculation of  Morrison's relevant conduct.


26
Therefore, even though Schnelle, Hills and Brown  did not testify, the district court possessed  sufficiently reliable evidence to attribute an  additional 286 grams of methamphetamine  (Schnelle's 132 grams, Hills's 85 grams and  Brown's 69 grams) to the calculation of drug  quantity to attribute to Morrison, which raises  the total drug quantity attributable to Morrison  to 288.6 grams. Accordingly, Morrison's total  offense level, according to U.S.S.G. sec.  2D1.1(a)(3), should drop from 30 to 28, and his  sentence range would drop from 151 to 188 months  to 130 to 162 months. We vacate Morrison's  sentence of 180 months and remand to the district  court for resentencing.

III.  Conclusion

27
The government presented sufficient evidence to  allow a jury to find Morrison guilty beyond a  reasonable doubt. However, the district court  committed clear error in its calculation of drug  quantities attributable to Morrison's relevant  conduct. Therefore, we vacate Morrison's sentence  and remand for resentencing.